Title: From Alexander Hamilton to Major Samuel French, [20 March 1778]
From: Hamilton, Alexander
To: French, Samuel


[Valley Forge, March 20, 1778]
Sir,
His Excellency has received good information, that there is a number of arms and spare Bayonets, at Bordin Town in New Jersey. This he thinks a very improper depositary for them, and desires you will have them removed thence, without delay to one of the Laboratories on this side the Delaware, Allen Town, Lebanon or elsewhere.
I am Sir   Your most hum serv
A Hamilton ADC
Head Quarters Valley Forge March 20th. 1778

